     Case 2:18-cv-01647-WBS-EFB Document 56 Filed 06/04/20 Page 1 of 2


 1 MCGUIREWOODS LLP                                       TRYK LAW, PC
   Jamie D. Wells (SBN 290827)                            Benjamin P. Tryk
 2 jwells@mcguirewoods.com                                ben@tryklaw.com
   Anthony Q. Le (SBN 300660)                             7050 N. Fresno St., #210
 3 ale@mcguirewoods.com                                   Fresno, CA 93720
   Two Embarcadero Center
 4 Suite 1300                                             DAVIS & NORRIS, LLP
   San Francisco, CA 94111                                Wesley W. Barnett
 5 Telephone: 415.844.9944                                wbarnett@davisnorris.com
   Facsimile: 415.844.9922                                Dargan Ware
 6                                                        dware@davisnorris.com
   K. Issac deVyver (admitted pro hac vice)               Robert B. Salgado
 7 kdeVyver@mcguirewoods.com                              rsalgado@davisnorris.com
   Benjamin J. Sitter (SBN 273394)                        2154 Highland Avenue South
 8 bsitter@mcguirewoods.com                               Birmingham, AL 35205

 9 Tower Two-Sixty                                        Attorneys for Plaintiffs
   260 Forbes Avenue
10 Suite 1800
   Pittsburgh, PA 15222
11 Telephone: 412.667.6000
   Facsimile: 412.667.6050
12
   Attorneys for Defendant
13 Santander Consumer USA Inc.

14
                                 UNITED STATES DISTRICT COURT
15
               EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION
16

17
   VICKI BLAKELY, STEVEN LAWSON,                        CASE NO. 2:18-cv-01647-WBS-EFB
18 CHRISTY MITCHELL, LESLIE
   WILLIAMS, JAMES ROLLAND,                             CLASS ACTION
19 JAYNELLIS SALINAS, KATHLEEN
   JONES, ANNIE BLUITT, SAMUEL                          ORDER GRANTING JOINT
20 CARTER, & KEVIN GREIF, on, behalf, of,               STIPULATION TO CONTINUE
   themselves, and, all, others, similarly, situated,   DEADLINES AND SCHEDULING
21                                                      CONFERENCE
                 Plaintiff,
22
          vs.                                           Complaint Filed: June 6, 2018
23                                                      Answer Filed: November 18, 2019
   SANTANDER CONSUMER USA INC.,
24
                 Defendant.                             Hon. William B. Shubb
25

26
27

28
                                                     CASE NO. 2:18-cv-01647-WBS-EFB
        [PROPOSED] ORDER GRANTING JOINT STIPULATION TO CONTINUE DEADLINES AND
                               SCHEDULING CONFERENCE
     Case 2:18-cv-01647-WBS-EFB Document 56 Filed 06/04/20 Page 2 of 2


 1         Plaintiff Jaynellis Salinas, (“Plaintiff”) and Defendant Santander Consumer USA Inc.

 2 (“SC”) (collectively, the “Parties”), by and through their respective undersigned counsel of record,

 3 filed a joint stipulation to continue the scheduling conference hearing. Good cause appearing, the

 4 Court hereby GRANTS Plaintiffs and SC’s stipulation and orders as follows:

 5         1.      The dispositional documents pursuant to Local Rule 160(b), or joint status report

 6 addressing the subjects of Local Rule 240, shall be filed on or before

 7                 •   August 17, 2020
 8         2.      The scheduling conference hearing currently scheduled for June 22, 2020 at 1:30

 9 P.M. in Courtroom 5 (WBS), is continued to:

10                 •   August 31, 2020 at 1:30 p.m. in Courtroom 5 (WBS).
11 IT IS SO ORDERED.

12

13

14 Dated: June 3, 2020

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                         1           CASE NO. 2:18-cv-01647-WBS-EFB
        [PROPOSED] ORDER GRANTING JOINT STIPULATION TO CONTINUE DEADLINES AND
                               SCHEDULING CONFERENCE
